Case 4:19-cv-00507-ALM Document 421 Filed 04/27/21 Page 1 of 4 PageID #: 26028




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS

 DAMONIE EARL, LINDA RUGG, ALESA
 BECK, TIMOTHY BLAKEY, JR.,
 STEPHANIE BLAKEY, MARISA
 THOMPSON, MUHAMMAD MUDDASIR
 KHAN, JOHN ROGERS, VALERIE
 MORTZ-ROGERS, LAKESHA GOGGINS,
 JAMES LaMORTE, BRETT NOBLE,
 RUBEN CASTRO, FRITZ RINGLING,
                                                Civil Action No. 4:19-cv-00507-ALM
 LITUAN LEWIS, and LANCE HOGUE,
 JR., each individually and on behalf of all
 others similarly situated,

                 Plaintiffs,

            v.

 THE BOEING COMPANY and
 SOUTHWEST AIRLINES CO.,

                 Defendants.


                        NOTICE REGARDING UNSEALING FILINGS

       Hecht Partners LLP (“Hecht Partners”) respectfully submits this notice in response to the

Court’s April 20, 2021 order (Dkt. #411), which invited filings explaining why Dkt. #116, the ex

parte facsimile from Andrew Williamson, former co-counsel on this case, should remain sealed,

and Pierce Bainbridge’s (“PB’s”) Notice (Dkt. #420).

       At the outset, Hecht Partners agrees with PB that Dkt. #116, on its own, does not fairly

present all of the arguments and supporting documents submitted to this Court and apparently of

interest to the public. See, e.g., Dkt. #134 (PB’s Supplemental Response, filed under seal). All

documents relating or responding to Mr. Williamson’s submission (e.g., Dkt. #134 and

attachments) ought to be made available to the public. However, the sealed responsive filing at

Dkt. #134 contains personal, medical information about counsel and their family members bouts
Case 4:19-cv-00507-ALM Document 421 Filed 04/27/21 Page 2 of 4 PageID #: 26029




with COVID-19 (supporting counsel’s argument that the motion to withdraw submitted by

Williamson was filed during a tumultuous period) —which should not be unsealed. Rather, the

Court should order PB to submit a redacted, public copy of Dkt. #134.

I.     LEGAL STANDARD

       “Public access [to judicial records] serves to promote trustworthiness of the judicial

process, to curb judicial abuses, and to provide the public with a more complete understanding of

the judicial system, including a better perception of its fairness.” Oldendorff Carriers GmbH &

Co., KG v. Grand China Shipping (Hong Kong) Co., No. CA C-12-074, 2013 WL 1867604, at *4

(S.D. Tex. Apr. 22, 2013) (internal citations omitted).

II.    ARGUMENT

       The Court’s order was prompted by a media request to “unseal certain records filed” in the

instant action (Dkt. #408), which the Court has construed as a letter motion to unseal. Dkt. #411.

The Court recognized that it “must also consider any interests favoring nondisclosure.” Id. The

only reason not to unseal Dkt. #116 is if the entire related record is not made publicly available

(e.g. Dkt #134).

       The public’s interest in being aware of the conduct of the attorneys practicing before the

courts of the United States is a fundamentally important one. A complete record of that conduct,

rather than a selective disclosure of partial details, is the appropriate method of promoting that

interest. See Accord Chrimar Sys., Inc. v. Alcatel-Lucent USA, Inc., 2016 WL 116759, at *1 (E.D.

Tex. Jun. 22, 2016) (“[T]he disclosing party cannot waive privilege as to documents that support

its position, but maintain privilege over documents that do not.”).

       Counsel’s response to Mr. Williamson’s ex parte facsimile (Dkt. #134), with

accompanying declarations and exhibits, was filed under seal as a professional courtesy to Mr.



                                                 2
Case 4:19-cv-00507-ALM Document 421 Filed 04/27/21 Page 3 of 4 PageID #: 26030




Williamson. As such, the public lacked access to that response (as well as sworn declarations from

three other attorneys and a paralegal) refuting the allegations against undersigned counsel asserted

in Mr. Williamson’s public notice (Dkt. #100).1 If Mr. Williamson’s ex parte facsimile is unsealed,

the public should also have access to counsel’s response (however, given the personal, medical

information contained in that filing, Dkt. #134 should not be unsealed outright). Accordingly, the

Court should order the filing of a redacted, public version of that response (Dkt. #134) and

accompanying materials.

       In contrast to the professional courtesy extended to Mr. Williamson, Bathaee Dunne LLP

(“BD”) filed a belated public, redacted version (Dkt. #232) of an under-seal brief it had filed weeks

earlier (Dkt. #106), after the sealed brief had already been posted and circulated on the internet

(allegedly due to a filing error). See Dkt. #240. Indeed, this filing also “caught [the] attention” of

the press (Dkt. #408), as BD left salacious portions of its brief unredacted which described that

undersigned counsel allegedly “deceived” clients, and even attached unredacted portions of client

deposition transcripts to its public filing. Id. Given the apparent interest in these allegations (see

Dkt. #408), the public should have access to all related filings—which would include Hecht

Partners’ Motion to Withdraw or Compel Cooperation (Dkt. #176). That Motion details the

circumstances by which Hecht Partners (operating as a then-successor-in-interest to a co-counsel

agreement between PB and BD) were prevented from communicating with their clients, which

apparently resulted in some clients erroneously feeling “deceived.” Dkt. #176. The Motion

addressed these issues, and attached relevant exhibits demonstrating that BD directed Hecht not to

contact his own clients and then proceeded to communicate with them, including about Hecht,




1
    Dkt. #100 was also cited by the reporter requesting to view the related Ex Parte Submission
    (Dkt. #408).
                                                  3
Case 4:19-cv-00507-ALM Document 421 Filed 04/27/21 Page 4 of 4 PageID #: 26031




without including him; the exhibits also include deposition transcripts reflecting clients’ sworn

deposition testimony about these issues (e.g., Plaintiff Damonie Earl’s testimony that he stopped

believing BD and Hecht were on the same team when he received an email from BD).

Accordingly, Dkt. #176 should also be unsealed.

III.   CONCLUSION

       The Court should unseal Dkts. #116, #176, and order a redacted, public version of Dkt.

#134 to be filed, to permit access all relevant records to the public.


Date: April 27, 2021

                                               Respectfully submitted,

                                               /s/David L. Hecht
                                               David L. Hecht
                                               Hecht Partners LLP
                                               125 Park Avenue, 25th Floor
                                               New York, NY 10017
                                               E: dhecht@hechtpartners.com
                                               Tel: (212) 851-6821


                                 CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record who have consented to electronic service were

served with a copy of this document through this Court’s CM/ECF system and pursuant to the

local rules on April 27, 2021.

                                                       /s/David L. Hecht
                                                       David L. Hecht




                                                  4
